Co CO ND A BP WwW YH Be

YN NY NY NY NY YD Re Be eee ee me ve OU
An WF BH KF DSB BH HI DH HW BR WwW BB YH OS

Case 2:18-cr-00271-RSL Document 43-1 Filed 08/27/19 Page 1 of 1

JUDGE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR18-271-RSL
)
Plaintiff, )
) ORDER GRANTING UNOPPOSED
VS. ) MOTION TO MODIFY BOND
) CONDITIONS
JACOB JONES, )
) @ROPOSED)
Defendant. )
)

 

 

 

This matter has come before the Court on Jacob Jones’s motion to modify the
conditions of his bond. The Court has considered the motion and relevant files related
to this case.

THE COURT NOW ORDERS that the GPS-related special condition of
Mr. Jones’ bond is eliminated. All other conditions of bond shall remain in place.

DATED this. Yiay of August, 2019.

WAS (arwuk

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Mohammad Ali Hamoudi
Assistant Federal Public Defender
Attorney for Jacob Jones

FEDERAL PUBLIC DEFENDER
ORDER TO MODIFY BOND CONDITIONS- 1 1601 Fifth Avenue, Suite 700
(Jacob Jones; CR18-271-RSL) Seattle, Washington 98101

(206) 553-1100

 
